United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3959
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Nebraska.
                                          *
Roderick S. Pipes,                        *    [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: December 6, 1999
                                   Filed: December 20, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      In a prior decision, we reversed Roderick Pipes' sentence and remanded the case
to the district court1 to conduct an evidentiary hearing to determine whether Pipes'
motion to compel the government to file a downward departure motion should be
granted. After the district court held a hearing at which a number of witnesses testified,
it made findings and conclusions, denied Pipes' motion to compel, and reimposed a


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
sentence of 120 months and 5 years of supervised release. See United States v. Pipes,
22 F. Supp.2d 1070, 1082-85 (D. Neb. 1998). After reviewing the record, we conclude
that the district court did not err in its findings or conclusions, and we affirm. We also
reject Pipes' argument that the government reneged on the plea agreement because it
is beyond the scope of this appeal. See United States v. Bartsh, 69 F.3d 864, 866 (8th
Cir. 1995).


      Accordingly, we affirm the judgment of the district court.


      A true copy.


              Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.